Appellant in his motion for a rehearing herein lays great stress on the case of Rubio v. State, 50 S.W.2d 294, which lays down the doctrine that the possession of recently stolen property, in order to have sufficient probative force as corroborating an accomplice, such possession must be exclusive. That this is a sound doctrine we do not question, but in our judgment it is not applicable in this instance. The instrument used in the blotching of the brands on the stolen sheep, if it came in such a category, was found in the barn of appellant, over which barn the accomplice witness exercised no ownership nor control, such being invested in the appellant alone. *Page 449 
We have carefully gone over the record in this case in the light of this motion, and see no reason why our conclusions in the original opinion should be changed.
The motion is overruled.
Overruled.